DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 25, 2021.  Claims 1, 5, 6, 8, 19 and 20 have been amended, no claims have been canceled, and no claims have been added.   As such, claims 1 – 20 are pending, with claims 4 and 15 – 18 withdrawn.  As a result, claims 1 – 3, 5 – 14, 19 and 20 are examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 3, 5 – 14, 19 and 20 have been considered but are moot because applicant’s arguments do not apply to the new references and/or combination of references used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 3, 5 – 14, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1 and 20 fall into one of four of the statutory categories?  Yes.  The preamble of claims 1 and 20 recite a system, and the body of the claims positively recite several elements.  Therefore, claims 1 and 20 are directed to an apparatus.
Does claim 8 fall into one of four of the statutory categories?  Yes. The preamble of claim 1 recites a method, and the body of the claim positively recites a series of steps.  Therefore, claim 8 is directed to a process. 
Does claim 19 fall into one of four of the statutory categories?  Yes. The preamble of claim 19 recites a non-transitory machine-useable storage medium.  The body of claim 19 positively recites the non-transitory machine-useable storage medium operatively coupled to a processor.  Therefore, claim 19 is directed to an apparatus.

	Step 2A – Prong 1
Does claim 1 recite a judicial exception?  Yes. The claims recite the limitations of determining if the task request is appropriate for the deep computing vehicle control module or the fast response vehicle control module based on content of the task request or a context of the autonomous vehicle. The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the use of the data processor” nothing in the claim precludes the     step from practically being performed in the human mind and/or visually. For example, but for the “by the use of the data processor” language, the claim encompasses the user manually determining if the task request is appropriate for the deep computing vehicle control module or the fast response vehicle control module based on content of the task request or a context of an autonomous vehicle. These limitations are mental processes.

Does claim 8 recite a judicial exception?  Yes. The claim recite the limitations of partitioning a multiple agent autonomous vehicle control module for an autonomous vehicle into a plurality of subsystem agents, and determining if the task request is appropriate for the deep computing vehicle control module or the fast response vehicle control module based on content of the task request or a context of an autonomous vehicle. The partitioning and determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a data processor” nothing in the claim precludes the partitioning and determining steps from practically being performed in the human mind.  For example, but for the “by a data processor” language, the claim encompasses the user manually partitioning a multiple agent autonomous vehicle control module for an autonomous vehicle into a plurality of subsystem agents, and determining if the task request is appropriate for the deep computing vehicle control module or the fast response vehicle control module based on content of the task request or a context of an autonomous vehicle. These limitations are mental processes.



Step 2A – Prong 2
Does claim 1 integrated the judicial exception into a practical application?  No.
The claim recites several additional elements: a data processor, a memory for storing modules, the modules being data processing modules configured to perform autonomous vehicle control operations for an autonomous vehicle, receiving a task request from a vehicle subsystem, causing execution of the deep computing vehicle control module or the fast response vehicle control module based on the determination by use of the data processor to produce a vehicle control output, and 2providing the vehicle control output to a vehicle control subsystem of the autonomous vehicle. The processor in each step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. It should be noted that reciting that the autonomous vehicle control system more efficiently and safely controls an autonomous vehicle with fast and efficient control data processing is not given any patentable weight.  The language in the preamble merely recites intent.  This same language is not recited in the body of the claim and therefore does not give life to the claim as a whole.  In addition, this generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  The receiving and providing steps are also recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the examiner maintains that claim 1 is directed to the abstract idea.

Does claim 8 integrated the judicial exception into a practical application?  No.
The claim recites several additional elements: the plurality of subsystem agents being 3data processing modules executable by a data processor and configured to perform autonomous vehicle control operations for an autonomous vehicle, receiving a task request from a vehicle subsystem, dispatching the task request to the deep computing vehicle control subsystem or the fast response vehicle control subsystem based on the determination, causing execution of the deep computing vehicle control subsystem or the fast response vehicle control subsystem by use of the data processor to produce a vehicle control output, and providing the vehicle control output to a vehicle control subsystem of the autonomous vehicle.  The processor in each step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  It should be noted that reciting that the autonomous vehicle control system more efficiently and safely controls an autonomous vehicle with fast and efficient control data processing is not given any patentable weight.  The language in the preamble merely recites intent.  This same language is not recited in the body of the claim and therefore does not give life to the claim as a whole.  In addition, this generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  The receiving, dispatching and providing steps are also recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the examiner maintains that claim 8 is directed to the abstract idea.
Step 2B 
Do claims 1 and 8 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Thus, claims 1 and 8 are ineligible.

Dependent claims 2, 3, 5 – 7 and 9 – 14 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2, 3, 5 – 7 and 9 – 14are either recited at a high level of generality or amount to mere data gathering/distribution, which is a form of insignificant extra-solution activity.  Also, it should be noted that claims 19 and 20, which are similar in scope to claims 1 and 8, are rejected for the same reasons as claims 1 and 8.  Therefore, the examiner maintains that claims 1 – 3, 5 – 14 and 19 – 20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 7 are rejected under 35 U.S.C. 102(a)(2)) as being anticipated by U.S. Patent Application Publication No. 2018/0087907 A1 to DeBitetto et al. (herein after “DeBitetto” or “DeBitetto et al. publication”).
As to claim 1,
the DeBitetto et al. publication discloses an autonomous vehicle control system to more efficiently and safely control an autonomous vehicle with fast and efficient control data processing, the system (50, 60)(see ¶85 - ¶87 and 
Figs. 10 – 11) comprising: 
a data processor (84)(see ¶87 and Figs. 10 – 11); and 
a memory (90) for storing modules, executable by the data processor, the 
modules being data processing modules configured to perform autonomous vehicle control operations for an autonomous vehicle (see ¶87 and Figs. 10 – 11); 
a deep computing vehicle control module executable by the data processor
(see ¶28, where examples of orientation virtual layer activities are Kalman filtering, model based matching, machine or deep learning, and Bayesian predictions); and 
a fast response vehicle control module executable by the data processor (see ¶52, where the vehicle controller generates maneuverability decisions using maneuverability predictions that are short time frame/range predictions of object behaviors and the driving surface.  The vehicle controller uses these maneuverability predictions or estimates of the state of the environment immediately around the car for fast response planning of collision-free trajectories for the autonomous vehicle) (Emphasis added), the fast response vehicle control module configured to preempt the deep computing vehicle control module (see ¶52, where the fast response vehicle control module of the DeBitetto et al. publication preempts the deep computing vehicle control module due to the faster response needed), the deep computing vehicle control module and the fast response vehicle control module being configured to: 
receive a task request from a vehicle subsystem (see ¶43, where the ADC 402 receives back from the VC 404 the current actual trajectory of the vehicle, which is also used to modify the next planned update to the driving corridor request) (Emphasis added); 
determine, by the use of the data processor, if the task request is appropriate for the deep computing vehicle control module or the fast response vehicle control module based on content of the task request or a context of an autonomous vehicle (see ¶52, where the fast response vehicle control module of DeBitetto rely solely on measurements taken within visible range of the sensors on the autonomous vehicle and because of that a shorter time scale of predictions are used compared to the deep computing vehicle control module); 
cause execution of the deep computing vehicle control module or the fast response vehicle control module based on the determination by use of the data processor to produce a vehicle control output (see ¶52); and 
2provide the vehicle control output to a vehicle control subsystem of the autonomous vehicle (see ¶28, where the deciding virtual layer 106 selects an action from multiple objects to a final decision. The act virtual layer 108 provides guidance and control for executing the decision.)
As to claim 2,
the DeBitetto et al. publication discloses receiving sensor data from a plurality of sensors on the autonomous vehicle.  (See ¶30 – ¶33.)

As to claim 3, 
the DeBitetto et al. publication implicitly discloses the execution of the vehicle control subsystem and the fast response vehicle control module by use of the data processor is performed in parallel. (See ¶70.)

As to claim 7, 
the DeBitetto et al. publication discloses the vehicle control output being provided to a vehicle control subsystem causing the autonomous vehicle to follow a routing and perform vehicle motion control operations corresponding to the vehicle control output.  (See ¶28, where the deciding virtual layer 106 selects an action from multiple objects to a final decision. The act virtual layer 108 provides guidance and control for executing the decision.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8 – 14 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over the DeBitetto et al. publication in view of U.S. Patent Application Publication No.  A1 to (herein after " publication").
As to claim 8,
the DeBitetto et al. publication discloses the invention substantially as claimed, except for
the step of partitioning a multiple agent autonomous vehicle control module for an autonomous vehicle into a plurality of subsystem agents. 
The step of partitioning a multiple agent autonomous vehicle control module for an autonomous vehicle into a plurality of subsystem agents is old and well known, as demonstrated by the Huynh publication who discloses that “[t]he partition[ing] of the modules among the processors 840 may be based on an adaptive balancing of computational load among functional processors.” (See Col. 16, lns 20 – 22.) 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the DeBitetto et al. publication to perform the step of partitioning a multiple agent autonomous vehicle control module for an autonomous vehicle into a plurality of subsystem agents, as suggested by the Huynh publication, in order to balance computational loads among functional processors.

As to claims 5 and 12,
the DeBitetto et al. publication, as modified by Col. 16, lns 20 – 22 of the Huynh publication, is considered to disclose a multiple agent autonomous vehicle control module (100) being further partitioned into a plurality of subsystems (102 – 108), the plurality of subsystems including a decision making subsystem (106), a trajectory generation subsystem (108), and the vehicle control subsystem (108). (See ¶28 and Fig. 1 of the DeBitetto et al. publication.)  

As to claims 6 and 13, 
the DeBitetto et al. publication, as modified by Col. 16, lns 20 – 22 of the Huynh publication, is considered to disclose a multiple agent autonomous vehicle control module (100) being further partitioned into a plurality of subsystems (102 – 108), the plurality of subsystems including a decision making subsystem (106), a trajectory generation subsystem (108), and a vehicle control subsystem (108), where the execution of the decision making subsystem, the trajectory generation subsystem, and the vehicle control subsystem by use of the data processor is performed in parallel.  (See ¶28, ¶70 and Fig. 1 of the DeBitetto et al. publication.)  

As to claim 9,
the DeBitetto et al. publication discloses receiving sensor data from a plurality of sensors on the autonomous vehicle.  (See ¶30 – ¶33.)

As to claim 10, 
the DeBitetto et al. publication implicitly discloses the execution of the vehicle control subsystem and the fast response vehicle control module by use of the data processor is performed in parallel. (See ¶70.)

As to claim 11, 
the DeBitetto et al. publication implicitly discloses parallel execution of the deep computing vehicle control subsystem and the fast response vehicle control system comprises use of a pre-emptive multitasking operating system.  (See ¶70.)

As to claim 14, 
the DeBitetto et al. publication discloses the vehicle control output being provided to a vehicle control subsystem causing the autonomous vehicle to follow a routing and perform vehicle motion control operations corresponding to the vehicle control output.  (See ¶28, where the deciding virtual layer 106 selects an action from multiple objects to a final decision. The act virtual layer 108 provides guidance and control for executing the decision.)

As to claims 19 and 20,
claims 19 and 20 are directed to a non-transitory machine-useable storage medium embodying instructions and a control system, respectively, but require the same scope of limitation as claim 8.  Therefore, claims 19 and 20 are rejected for the same reason(s) as claim 8, as discussed herein above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666